Exhibit 10.8

 

Morgan Stanley

Private Wealth Management

14-81836

Account Number

Client Agreement

 

This Agreement governs the Undersigned customer’s (the “Undersigned”) account at
Morgan Stanley & Co. Incorporated (“Morgan Stanley”). “You” and “your” refer to
Morgan Stanley & Co. Incorporated, its parents, subsidiaries and affiliates,
wherever located. To the extent not inconsistent with any margin agreement
executed by the Undersigned, this agreement is in addition to and supplements
any such margin agreement which shall remain in full force and effect.

 

1.     Security interest and lien

All collateral which you may at any time be carrying for the Undersigned or
which may at any time be in your possession or control for any purpose,
including safekeeping, and any proceeds and distributions there from, shall be
subject to a general lien and a continuing, first security interest for the
discharge of all obligations and liabilities of the Undersigned to you in
connection with Account Number 14-81836 and 14-A045D; irrespective of whether or
not you have made advances in connection with such securities, commodities or
other property, and irrespective of the number of accounts the Undersigned may
have with you, or whether Morgan Stanley & Co. International Limited, Morgan
Stanley Japan Ltd., Morgan Stanley Asia Ltd., Morgan Stanley Trust Company,
Morgan Stanley GMBH, Morgan Stanley Bank Luxembourg, Morgan Stanley Market
Products Inc., Morgan Stanley Capital Group Inc., Morgan Stanley Group Inc.,
Morgan Stanley & Co. Incorporated and their officers, directors, agents and/or
other employees (also collectively referred to as the “Morgan Stanley Entities”)
holds such Collateral. You and the Undersigned each acknowledge and agree that
each Morgan Stanley Entity which holds Collateral holds such Collateral for
itself and also as agent and bailee for all other Morgan Stanley Entities which
are secured parties under any Contract in connection with Account Number
14-81836 and 14-A045D. You may, at any time at your discretion and without prior
notice to the Undersigned, use, apply, or transfer any and all securities or
other property interchangeably between Morgan Stanley Entities in connection
with Account Number 14-81836 and 14-A045D other than from Regulated Commodity
Accounts. In the event of a breach or default under this agreement, you shall
have all rights and remedies available to a secured creditor under any
applicable law in addition to the rights and remedies provided herein. All
collateral delivered to you shall be free and clear of all prior liens, claims
and encumbrances, and the Undersigned will not cause or allow any of the
collateral in your possession or control, whether now owned or hereafter
acquired, to be or become subject to any liens, security interests, mortgages or
encumbrances of any nature other than the security interest created in your
favor. The Undersigned shall execute such documents and take such other action
as you shall reasonably request in order to perfect your rights with respect to
any such collateral. Alternatively, the Undersigned appoints you as the
Undersigned’s attorney-in fact to act on the Undersigned’s behalf to sign, seal,
execute, file and deliver all documents, and do all such acts as may be
required, to perfect or realize upon all rights in the securities or other
property.

 

2.     Rights of Morgan Stanley

You are hereby authorized, in your discretion, (a) upon the Undersigned’s death
or breach of this agreement, (b) upon a breach, repudiation, misrepresentation
or default (howsoever characterized) by the Undersigned under any securities
contracts, commodities contracts, forward contracts, repurchase agreements, swap
agreements, howsoever any such agreement may be evidenced, including agreements
confirmed in writing by only one party thereto (this agreement, and all such
contracts and transactions in connection with Account Number 14-81836 and
14-A045D, collectively “Contracts”), (c) upon the failure by the Undersigned to
give adequate assurance of due performance as set forth in Paragraph 8 hereof,
which shall constitute a material and additional breach, repudiation,
misrepresentation or default (howsoever characterized) under the terms of all
Contracts, to terminate, liquidate and accelerate any and all Contracts and to
exercise any right under any security relating to any Contract and any right to
net or set off payments which may arise under any Contract or other agreement or
under agreement or under applicable law, (d) upon the filing by or against the
Undersigned of a petition or other proceeding in bankruptcy, insolvency, or for
the appointment of a receiver, (e) upon the levy of an attachment against any
property or the accounts of the Undersigned, (f) upon the failure of the
Undersigned to fulfill or discharge any obligations relating to the purchase or
sale of securities or commodities, including but not limited to the failure to
make a payment on demand, or (g) should you for any reason whatsoever deem it
necessary or desirable for your protection, to cancel any outstanding orders for
the purchase or sale of any securities or other property, or to sell any or all
of the securities and commodities or other property which may be in your
possession or control (either individually or jointly with others), or to buy in
any securities, commodities or other property of which the account or accounts
of the Undersigned may be short. Such sale, purchase or cancellation may be made
on the exchange or other market where such business is then usually transacted,
or at public auction or private sale, without advertising the same and without
any notice of the time or place of sale to the Undersigned or to the personal
representatives of the Undersigned, all of which are expressly waived, and you
may purchase the whole or any part thereof free from any right of redemption,
and the Undersigned shall remain liable for any deficiency; it being understood
that a prior tender, demand or call of any kind from you, or prior notice from
you, of the time and place of such sale or purchase shall not be considered a
waiver of your right to sell or buy any securities and/or commodities and/or
other property held by you, or which the Undersigned may owe to you, at any time
as provided herein.

 

Morgan Stanley is a service mark of Morgan Stanley Dean Witter & Co. Services
are offered through Morgan Stanley & Co. Incorporated, member SIPC.

 

--------------------------------------------------------------------------------


 

3.     Adequate assurances

If at any time you have reasonable grounds for insecurity with respect to the
Undersigned’s performance of any of its Obligations, you may demand, and the
Undersigned shall give, adequate assurance of due performance by the Undersigned
within 24 hours, or within any shorter period of time you demand, that is
reasonable under the circumstances. The adequate assurance of performance that
may be demanded by you may include, but shall not be limited to, the delivery by
the Undersigned to you of additional property such as cash, securities,
commodities and other property which may from time to time be held or carried in
Account Number 14-81836 and 14-A045D for the Undersigned, that is due to the
Undersigned in connection with Account Number 14-81836 and 14-A045D or that is
delivered to or in the possession or control or any of your agents in connection
with Account Number 14-81836 and 14-A045D, and any proceeds thereof
(“collateral”).

 

4.     Netting and set off rights of Morgan Stanley

You shall have the right, at any time and from time to time, to set off any and
all your Obligations against any and all Obligations of the Undersigned, to
foreclose on any Collateral for the purpose of satisfying any and all
Obligations of the Undersigned. The Undersigned agrees that the fulfillment of
the Obligation of any Morgan Stanley Entity is contingent upon there being no
breach, repudiation, misrepresentation or default (howsoever characterized) by
the Undersigned which has occurred and is continuing under any Contract. For
purposes of this Agreement obligations shall mean any and all obligations of a
party arising at any time and from time to time, whether or not mature or
contingent, under or in connection with Contracts, including without limitation,
payment and delivery obligations, obligations relating to the extension of
credit or to pay damages (including costs of cover) and payment of legal and
other expenses incurred in connection with the enforcement of Contracts.

 

5.     Currency conversion

You shall have the right to convert currencies in connection with the exercise
of your rights hereunder in such a manner as you may determine, in your sole
discretion, to be commercially reasonable.

 

6.     Maintenance of collateral

All securities, commodities or other property, now or hereafter in your
possession or control in connection with Account Number 14-81836 and 14-A045D
(either individually or jointly with others), or deposited to secure the same in
connection with Account Number 14-81836 and 14-A045D, including proceeds and
distributions thereof, may from time to time and without notice to the
Undersigned, be carried in your general loans and may be pledged, repledged,
hypothecated or rehypothecated, separately or in common with other securities,
commodities or other property, for the sum due to you thereon or for a greater
sum and without retaining in your possession and control for delivery a like
amount of similar securities, commodities, or other property.

 

7.     Short and long sales

It is understood and agreed that the Undersigned, when placing with you any sell
order for a short account, will designate it as such and hereby authorizes you
to mark such order as being “short,” and when placing with you any sell order
for a long account, will designate it as such and hereby authorizes you to mark
such order as being “long.” Any sell order which the Undersigned shall designate
as being for a long account, as above provided, is for securities then owned by
the Undersigned and, if such securities are not then deliverable by you from any
account of the Undersigned, the placing of such order shall constitute a
representation by the Undersigned that it is impracticable for the Undersigned
then to deliver such securities to you but that the Undersigned will deliver
them as soon as it is possible to do so, without undue convenience or expense to
you.

 

8.     Failure of delivery

In case of the sale of any security, commodity, or other property by you at the
direction of the Undersigned and your inability to deliver the same to the
purchaser by reason of failure of the Undersigned to supply you therewith, the
Undersigned authorizes you to borrow or purchase any such security, commodity,
or other property necessary to make delivery thereof. The Undersigned hereby
agrees to be responsible for any loss which you may sustain thereby and any
premiums which you may be required to pay thereon, and for any loss which you
may sustain by reason of your inability to borrow or purchase the security,
commodity, or other property sold to fulfill your delivery obligation.

 

9.     Confirmations, statements, and other communications

Reports of the execution of orders and statements of the account or accounts of
the Undersigned shall be conclusive and binding if not objected to in writing,
the former within five days, and the latter within ten days, after transmittal
by you to the Undersigned by mail or otherwise. Communications may be sent to
the Undersigned at the address of the Undersigned, or at such other address as
the Undersigned may hereinafter give you in writing, and all communications so
sent, whether by mail, telegraph, messenger or otherwise, shall be deemed given
to the Undersigned personally as of the date sent, whether actually received or
not.

 

10.  No obligation

The Undersigned agrees that you shall be under no obligation whatsoever to enter
into any Contract with the Undersigned.

 

11.  Notices

Communications may be sent to the Undersigned at its address or at such other
address as the Undersigned gives you in writing. All communications so sent,
whether by mail, telegraph, messenger or otherwise, will be considered to have
been given to the Undersigned personally upon such sending, whether or not the
Undersigned actually receives them.

 

12.  Extraordinary events

The Undersigned agrees that you will not be liable for any loss caused, directly
or indirectly, by government restrictions, exchange or market rulings,
suspensions of trading, war (whether declared or undeclared), terrorist acts,
insurrection, riots, fires, flooding, strikes, failure of utility services,
accidents, adverse weather or other events of nature, including but not limited
to earthquakes, hurricanes and tornadoes, or other similar conditions or events.
In the event that any communications network, data processing system, or
computer system you use or used by the Undersigned, whether you own it or not,
is rendered inoperable, you will not

 

1

--------------------------------------------------------------------------------


 

be liable to the Undersigned for any loss, liability, claim, damage or expense
resulting, either directly or indirectly, therefrom.

 

13.  Liability for costs of collection

To the extent permitted by the law of the State of New York, the Undersigned
agrees to pay you the reasonable costs and expenses of collection, including
attorney's fees, for any debit balance and any unpaid deficiency that it owes in
the Securities Account.

 

14.  Applicable rules and regulations

All transactions under this Agreement shall be subject to the rules and
regulations of all applicable federal, state and self-regulatory authorities
including but not limited to the Securities and Exchange Commission, all
relevant securities and commodities exchanges, the Municipal Securities
Rulemaking Board, the National Association of Securities Dealers, the Board of
Governors of the Federal Reserve System and the constitution, rules and customs
of the exchange or market (and its clearing house, if any) where executed.

 

15.  Choice of dispute resolution

ANY DISPUTE THE UNDERSIGNED MAY HAVE WITH YOU ARISING OUT OF, RELATING TO OR IN
CONNECTION WITH THE UNDERSIGNED’S BUSINESS AND ANY TRANSACTION OR CONTRACT
BETWEEN THE PARTIES TO THIS AGREEMENT SHALL BE DETERMINED BY ARBITRATION OR
LITIGATION IN COURT AT THE ELECTION OF THE UNDERSIGNED. REGARDLESS OF WHETHER
THE UNDERSIGNED CHOOSES TO PROCEED BY ARBITRATION OR LITIGATION, YOU AND THE
UNDERSIGNED AGREE TO FOLLOW THE PROCEDURES, AND ABIDE BY THE REQUIREMENTS,
LISTED BELOW.

•          Arbitration is final and binding on the parties.

•            The parties are waiving their right to seek remedies in court,
including the right to jury trial.

•            Pre-arbitration discovery is generally more limited than and
different from court proceedings.

•            The arbitrators’ award is not required to include factual findings
or legal reasoning and any party’s right to appeal or to seek modification of
rulings by the arbitrators is strictly limited.

•            The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.

THE UNDERSIGNED AGREES THAT ALL CONTROVERSIES WHICH MAY ARISE BETWEEN THE
UNDERSIGNED AND YOU, INCLUDING BUT NOT LIMITED TO THOSE INVOLVING ANY
TRANSACTION OR THE CONSTRUCTION, PERFORMANCE, OR BREACH OF THIS OR ANY OTHER
AGREEMENT BETWEEN THE PARTIES, WHETHER ENTERED INTO PRIOR, ON OR SUBSEQUENT TO
THE DATE HEREOF, SHALL BE DETERMINED BY ARBITRATION. ANY ARBITRATION UNDER THIS
AGREEMENT SHALL BE CONDUCTED ONLY BEFORE THE NEW YORK STOCK EXCHANGE, INC., THE
AMERICAN STOCK EXCHANGE, INC., OR AN ARBITRATION FACILITY PROVIDED BY ANY OTHER
EXCHANGE, THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC., OR THE MUNICIPAL
SECURITIES RULEMAKING BOARD, AND IN ACCORDANCE WITH ITS ARBITRATION RULES THEN
IN FORCE. THE UNDERSIGNED MAY ELECT IN THE FIRST INSTANCE WHETHER ARBITRATION
SHALL BE CONDUCTED BEFORE THE NEW YORK STOCK EXCHANGE, INC., OTHER EXCHANGES,
THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC., OR THE MUNICIPAL
SECURITIES RULEMAKING BOARD, BUT IF THE UNDERSIGNED FAILS TO MAKE SUCH ELECTION,
BY REGISTERED LETTER OR TELEGRAM ADDRESSED TO YOU AT THE OFFICE WHERE THE
UNDERSIGNED MAINTAINS ITS ACCOUNT, BEFORE THE EXPIRATION OF FIVE DAYS AFTER
RECEIPT OF A WRITTEN REQUEST FROM YOU TO MAKE SUCH ELECTION, THEN YOU MAY MAKE
SUCH ELECTION. JUDGMENT UPON THE AWARD OF THE ARBITRATORS MAY BE ENTERED IN ANY
COURT, STATE OR FEDERAL, HAVING JURISDICTION.

 

No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action, who is a member of a putative class
who has not opted out of the class with respect to any claims encompassed by the
putative class action until:

 

I.    the class certification is denied;

 

II.   the class is decertified; or

 

III.  the Undersigned is excluded from the class by the court.

 

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Agreement except to the extent stated herein.

 

UNLESS THE PARTIES OTHERWISE AGREE IN WRITING, WHEN ANY DISPUTE ARISES, ANY
LITIGATION MUST BE INSTITUTED IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK OR THE SUPREME COURT OF THE STATE OF NEW YORK FOR
THE COUNTY OF NEW YORK. ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR
ACTION IS HEREBY WAIVED BY ALL PARTIES TO THIS AGREEMENT.

 

16.  Applicable law; Enforceability

THIS AGREEMENT, ITS ENFORCEMENT, ANY CONTRACT AND ANY DISPUTE BETWEEN THE
PARTIES, WHETHER ARISING OUT OF OR RELATING TO THE UNDERSIGNED’S ACCOUNTS OR
OTHERWISE, SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCLUDING ITS
CONFLICT OF LAW RULES; and its provisions shall be continuous, shall cover
individually and collectively all accounts which the Undersigned may open or
reopen with you, and shall inure to the benefit of the Undersigned’s present
organization and any successor organization, irrespective of any change or
changes at any time in the personnel thereof, for any cause whatsoever, and of
the assigns of the Undersigned’s present organization or any successor
organization, and shall be binding upon the

 

2

--------------------------------------------------------------------------------


 

Undersigned, and/or the estate, executors, administrators, trustees, agents,
officers, directors and assigns of the Undersigned.

 

17.  Representations

The Undersigned represents that neither we, nor any other persons, who have an
ownership interest in the account(s) or have authority over the account(s) are
currently, or have been in the past, a senior foreign political figure(1) or any
immediate family member(2) or close associate(3) of a senior foreign political
figure within the meaning of the U.S. Department of Treasury’s Guidance on
Enhanced Scrutiny for Transactions That May Involve the Proceeds of Foreign
Official Corruption(4) and as referenced in the USA PATRIOT Act of 2001 (the
“PATRIOT Act”).(5) If we, or any other persons, who have an ownership interest
in the account(s) or have authority over the account(s) are currently, or have
been in the past, a senior foreign political figure (as defined above), we shall
disclose such to Morgan Stanley. Furthermore, we agree to provide to Morgan
Stanley with such information as may be required by U.S. law to open and/or to
service our account(s). Except to the extent prohibited by any applicable local
law, regulation, and/or sanction program, by signing this Agreement we, and any
other persons, who have an ownership interest in the account(s) or have
authority over the account(s), agree that that these account(s) will not be used
for any transactions with, or for the benefit, directly or indirectly, for any
persons, entities or governments subject to the sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of Treasury.

 

--------------------------------------------------------------------------------

(1)  A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

(2)  “Immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.

(3)  A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

(4)  For a fuller discussion of the preceding terms and definitions, see
http://www.federalreserve.gov/boarddocs/srletters/2001/sr0103a1.pdf

(5)  The Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No. 107-56
(2001).

 

18.  Severability

If any provision of this Agreement is held to be invalid, illegal, void or
unenforceable, by reason of any law, rule, administrative order or judicial
decision, such determination will not affect the validity of the remaining
provisions of this Agreement.

 

19.  IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT OR
ESTABLISHING A NEW CUSTOMER RELATIONSHIP

To help the U.S. government fight the funding of terrorism and money laundering
activities, Federal law requires all U.S. financial institutions to obtain,
verify, and record information that identifies each individual or institution
that opens an account.

 

What this means: When entering into a new customer relationship with Morgan
Stanley, the Firm will ask for your name, address, date of birth (as
applicable), and other identification information. This information will be used
to verify your identity. As appropriate, the Firm may, in its discretion, ask
for additional documentation or information. If all required documentation or
information is not provided, Morgan Stanley may be unable to open an account or
establish a relationship with you.

 

20.  Headings

The heading of each provision of this Agreement is for descriptive purposes only
and shall not be deemed to modify or qualify any of the rights or obligations
set forth in each such provision.

 

By signing below, I acknowledge:

 

1.               That this Agreement contains a pre-dispute arbitration clause
in paragraph 15; and

 

2.               Receipt of a copy of the attached Agreement form, consisting of
20 numbered paragraphs as of this date;

 

3.               Receipt of a copy of Morgan Stanley’s U.S. Privacy Policy
(solely for individual account holders). The Privacy Policy, and the rights
granted therein, are not applicable to partnerships, corporations, trusts or
other non-individual account holders.

 

 

/s/ Bruce R. Wright

Signature (Primary Account Holder)

 

Chief Financial Officer

Title (For special accounts, e.g. Trustee)

 

December 16, 2004

Date

 

 

Signature (Secondary Account Holder, if Joint Account)

 

 

Title (For special accounts, e.g. Trustee)

 

 

Date

 

3

--------------------------------------------------------------------------------


 

Morgan Stanley

Private Wealth Management

14-81836

Account Number

Margin Agreement

 

In consideration of your accepting one or more accounts of the undersigned
(whether designated by name, number or otherwise), your agreeing to act as
broker for the undersigned’s purchase or sale of securities or commodities, or
your entering into any contract with the undersigned from time to time,
including, without limitation, securities contracts, commodity contracts,
forward contracts, repurchase agreements, or swap agreements, howsoever any such
agreement may be evidenced, including agreements confirmed in writing by only
one party thereto (this agreement, and all such contracts and transactions,
collectively “Contracts”), the undersigned agrees to the following with respect
to Account Number 14-81836 and 14-A045D for extensions of credit, the purchase
and sale of securities, options, and other property, or any transaction between
you and the undersigned in connection with Account Number 14-81836 and 14-A045D,
and for the purpose of granting you rights of netting and set off and of
foreclosure on cash, securities, commodities and other property which may from
time to time be held or carried in Account Number 14-81836 and 14-A045D for the
undersigned, that is due to the undersigned in connection with Account Number
14-81836 and 14-A045D, or that is delivered to or in the possession or control
of you or any of your agents in connection with Account Number 14-81836 and
14-A045D, and any proceeds thereof (“Collateral”). For purposes of this
agreement, “you” and “your” refer to Morgan Stanley & Co. Incorporated, Morgan
Stanley & Co. International Limited, Morgan Stanley Japan Ltd., Morgan Stanley
Asia Ltd., Morgan Stanley Trust Company, Morgan Stanley GMBH, Morgan Stanley
Bank Luxembourg, Morgan Stanley Market Products Inc., Morgan Stanley Capital
Group Inc., Morgan Stanley Group Inc., and any of their subsidiaries, parents,
affiliates, divisions, officers, directors, agents and/or employees (also
collectively referred to as “Morgan Stanley” and the “Morgan Stanley Entities").

 

1.     Applicable rules and regulations

All transactions under this agreement shall be subject to the rules and
regulations of all applicable federal, state and self-regulatory authorities
including but not limited to the Securities and Exchange Commission, all
relevant securities and commodity exchanges, the Municipal Securities Rulemaking
Board, the National Association of Securities Dealers, the Board of Governors of
the Federal Reserve System and the constitution, rules and customs of the
exchange or market (and its clearinghouse, if any) where executed.

 

2.     Security interest and lien

All collateral which you may at any time be carrying for the undersigned or
which may at any time be in your possession or control for any purpose,
including safekeeping, and any proceeds and distributions therefrom, shall be
subject to a general lien and a continuing first security interest for the
discharge of all Obligations and liabilities of the undersigned to you in
connection with Account Number 14-81836 and 14-A045D, irrespective of whether or
not you have made advances in connection with such Collateral, and irrespective
of the number of accounts the undersigned may have with you, or which Morgan
Stanley Entity holds such Collateral. For purposes of this agreement,
“Obligations” shall mean any and all obligations of a party arising at any time
and from time to time, whether or not mature or contingent, related to the
purchase or sale of securities or other property, or under or in connection with
any and all Contracts, including without limitation, payment and delivery
obligations, obligations relating to the extension of credit or to pay damages
(including cost of cover) and payment of legal and other expenses incurred in
connection with the enforcement of Contracts. You and the undersigned each
acknowledge and agree that each Morgan Stanley Entity which holds Collateral
holds such Collateral for itself and also as agent and bailee for all other
Morgan Stanley Entities which are secured parties under any Contract in
connection with Account Number 14-81836 and 14-A045D. You may, at any time at
your discretion and without prior notice to the undersigned, use, apply, or
transfer any and all Collateral interchangeably between Morgan Stanley Entities
in connection with Account Number 14-81836 and 14-A045D other than from
Regulated Commodity Accounts. In the event of a breach or default under this or
any other, agreement, you shall have all rights and remedies available to a
secured creditor under any applicable law in addition to the rights and remedies
provided herein. All Collateral delivered to you shall be free and clear of all
prior liens, claims and encumbrances, and the undersigned will not cause or
allow any of the Collateral in your possession or control, whether now owned or
hereafter acquired, to be or become subject to any liens, security interests,
mortgages or encumbrances of any nature other than the security interest created
in your favor. The undersigned shall execute such documents and take such other
action as you shall reasonably request in order to perfect your rights with
respect to any such

 

Morgan Stanley is a service mark of Morgan Stanley Dean Witter & Co. Services
are offered through Morgan Stanley & Co. Incorporated, member SPIC.

 

--------------------------------------------------------------------------------


 

Collateral. In addition, the undersigned appoints you as the undersigned’s
attorney-in-fact to act on the undersigned’s behalf to sign, seal, execute, and
deliver all documents, and do all such acts as may be required, to realize upon
all rights in the Collateral.

 

3.     Rights of Morgan Stanley

You are hereby authorized, in your discretion, (a) upon the undersigned’s death
or breach of this agreement, (b) upon a breach, repudiation, misrepresentation
or default (howsoever characterized) by the undersigned under any Contract, (c)
upon the failure by the undersigned to give adequate assurance of due
performance as set forth in Section 4 hereof, which shall constitute a material
and additional breach, repudiation, misrepresentation or default (howsoever
characterized) under the terms of all Contracts, to terminate, liquidate and
accelerate any and all Contracts and to exercise any right under any security
relating to any Contract and any right to net or set off payments which may
arise under any Contract or other agreement or under applicable law, (d) upon
the filing by or against the undersigned of a petition or other proceeding in
bankruptcy, insolvency, or for the appointment of a receiver, (e) upon the levy
of an attachment against any property or the accounts of the undersigned, (f)
upon the failure of the undersigned to fulfill or discharge any Obligations
under this agreement or any Contract, including but not limited to the failure
to make a payment on demand, or (g) should you for any reason whatsoever deem it
necessary or desirable for your protection, to cancel any outstanding orders for
the purchase or sale of any securities or other property, or to sell any or all
of the securities and commodities or other property which may be in your
possession or control (either individually or jointly with others), or to buy in
any securities, commodities or other property of which the account or accounts
of the undersigned may be short. Such sale, purchase or cancellation may be made
on the exchange or other market where such business is then usually transacted,
or at public auction or at private sale, without advertising the same and
without any notice of the time or place of sale to the undersigned or to the
personal representatives of the undersigned, and without prior tender, demand or
call of any kind upon the undersigned or upon the personal representatives of
the undersigned, all of which are expressly waived, and you may purchase the
whole or any part thereof free from any right of redemption, and the undersigned
shall remain liable for any deficiency; it being understood that a prior tender,
demand or call of any kind from you, or prior notice from you, of the time and
place of such sale or purchase shall not be considered a waiver of your right to
sell or buy any securities and/or commodities and/or other property held by you,
or which the undersigned may owe to you, at any time as provided herein.

 

4.     Adequate assurances

If at any time you have reasonable grounds for insecurity with respect to the
undersigned’s performance of any of its Obligations, you may demand, and the
undersigned shall give, adequate assurance of due performance by the undersigned
within 24 hours, or within any shorter period of time you demand, that is
reasonable under the circumstances. The adequate assurance of performance that
may be demanded by you may include, but shall not be limited to, the delivery by
the undersigned to you of additional property as Collateral.

 

5.     Netting and set off rights of Morgan Stanley

You shall have the right, at any time and from time to time, to set off any and
all your Obligations against any and all Obligations of the undersigned and to
foreclose on any Collateral for the purpose of satisfying any and all
Obligations of the undersigned. The undersigned agrees that the fulfillment of
your Obligations is contingent upon there being no breach, repudiation,
misrepresentation or default (howsoever characterized) by the undersigned which
has occurred and is continuing under any Contract.

 

6.     Currency conversions

You shall have the right to convert currencies in connection with the exercise
of your rights hereunder in such a manner as you may determine, in your sole
discretion, to be commercially reasonable.

 

7.     Maintenance of Undersigned’s collateral

All securities, commodities or other property, now or hereafter in your
possession or control in connection with Account Number 14-81836 and 14-A045D
(either individually or jointly with others), or deposited to secure the same in
connection with Account Number 14-81836 and 14-A045D, including proceeds and
distributions thereof, may from time to time and without notice to the
undersigned, be carried in your general loans and may be pledged, repledged,
hypothecated or re-hypothecated, separately or in common with other securities,
commodities or other property, for the sum due to you thereon or for a greater
sum and without retaining in your possession and control for delivery a like
amount of similar securities, commodities, or other property.

 

8.     Short and long sales

It is understood and agreed that the undersigned, when placing with you any sell
order for a short account, will designate it as such and hereby authorizes you
to mark such order as being “short,” and when placing with you any sell order
for a long account, will designate it as such and hereby authorizes you to mark
such order as being "long.” Any sell order which the undersigned shall designate
as being for a long account, as above provided, is for securities then owned by
the undersigned and, if such securities are not then deliverable by you from any
account of the undersigned, the placing of such order shall constitute a
representation by the undersigned that it is impracticable for the undersigned
then to deliver such securities to you but that the undersigned will deliver
them as soon as it is possible to do so, without undue inconvenience or expense
to you.

 

9.     Failure of delivery

In case of the sale of any security, commodity, or other property by you at the
direction of the undersigned and your inability to deliver the same to the
purchaser by reason of failure of the undersigned to supply you therewith, the
undersigned authorizes you to borrow or purchase any such security, commodity,
or other property necessary to make delivery thereof. The undersigned hereby
agrees to be responsible for any loss which you may sustain thereby and any
premiums which you may be required to pay thereon, and for any loss which you
may

 

2

--------------------------------------------------------------------------------


 

sustain by reason of your inability to borrow or purchase the security,
commodity, or other property sold to fulfill your delivery obligation.

 

10.  Confirmations, statements, and other communications

Reports of the execution of orders and statements of the account or accounts of
the undersigned shall be conclusive and binding if not objected to in writing,
the former within five days, and the latter within ten days, after transmittal
by you to the undersigned by mail or otherwise. Communications may be sent to
the undersigned at the address of the undersigned, or at such other address as
the undersigned may hereinafter give you in writing, and all communications so
sent, whether by mail, telegraph, messenger or otherwise, shall be deemed given
to the undersigned personally as of the date sent, whether actually received or
not.

 

11.  No obligations

The undersigned agrees that you shall be under no obligation whatsoever to enter
into any Contract with the undersigned.

 

12.  Choice of dispute resolution

ANY DISPUTE THE UNDERSIGNED MAY HAVE WITH YOU ARISING OUT OF, RELATING TO OR IN
CONNECTION WITH YOUR BUSINESS, ANY TRANSACTION OR CONTRACT BETWEEN US OR THIS
AGREEMENT SHALL BE DETERMINED BY ARBITRATION OR LITIGATION IN COURT AT THE
ELECTION OF THE UNDERSIGNED. REGARDLESS OF WHETHER THE UNDERSIGNED CHOOSES TO
PROCEED BY ARBITRATION OR LITIGATION, THE UNDERSIGNED AND YOU AGREE TO FOLLOW
THE PROCEDURES, AND ABIDE BY THE REQUIREMENTS, LISTED IN PARAGRAPHS 13, 14, AND
17, BELOW.

 

13.  Arbitration

•          Arbitration is final and binding on the parties.

•          The parties are waiving their right to seek remedies in court,
including the right to jury trial.

•          Pre-arbitration discovery is generally more limited than and
different from court proceedings.

•          The arbitrators’ award is not required to include factual findings or
legal reasoning and any party’s right to appeal or to seek modification of
rulings by the arbitrators is strictly limited.

•          The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.

 

ANY ARBITRATION SHALL BE CONDUCTED ONLY BEFORE THE NEW YORK STOCK EXCHANGE,
INC., THE AMERICAN STOCK EXCHANGE, INC., THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS, INC., OR ANY OTHER SELF-REGULATORY ORGANIZATION OF WHICH YOU ARE A
MEMBER. THE UNDERSIGNED HAS THE RIGHT TO ELECT ONE OF THE FOREGOING
ORGANIZATIONS, BUT IF THE UNDERSIGNED FAILS TO MAKE SUCH ELECTION BY CERTIFIED
LETTER ADDRESSED TO YOU AT YOUR MAIN OFFICE BEFORE THE EXPIRATION OF TEN DAYS
AFTER RECEIPT OF A WRITTEN REQUEST FROM YOU TO MAKE SUCH ELECTION THEN YOU MAY
MAKE SUCH ELECTION. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS CONSENT BY
YOU TO AN AWARD OF PUNITIVE DAMAGES. THE AWARD OF THE ARBITRATORS, OR THE
MAJORITY OF THEM, SHALL BE FINAL, AND JUDGMENT UPON THE AWARD RENDERED MAY BE
ENTERED IN ANY COURT, STATE OR FEDERAL, HAVING JURISDICTION.

 

No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action; who is a member of a putative class
who has not opted out of the class with respect to any claims encompassed by the
putative class action until:

 

(I)     The class certification is denied;

(II)   The class is decertified; or

(III)  The customer is excluded from the class by the court.

 

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of such rights under this agreement except to the extent stated herein.

 

14.  Litigation in court

(A)          UNLESS THE PARTIES OTHERWISE AGREE IN WRITING WHEN ANY DISPUTE
ARISES, ANY LITIGATION MUST BE INSTITUTED IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK OR THE SUPREME COURT OF THE STATE OF NEW
YORK FOR THE COUNTY OF NEW YORK AND THE UNDERSIGNED IRREVOCABLY CONSENTS TO THE
JURISDICTION OF EITHER OF THOSE COURTS. (B) ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY CLAIM OR ACTION IS HEREBY WAIVED BY ALL PARTIES TO THIS
AGREEMENT.

 

15.  Modification and waiver

The undersigned agrees that you may modify the terms of this agreement at any
time upon prior written notice. If the modifications are unacceptable, the
undersigned agrees to notify you in writing within ten days of the transmittal
of

 

3

--------------------------------------------------------------------------------


 

such written notice. You may then terminate the undersigned’s account, after
which the undersigned agrees to remain liable for all existing liabilities or
Obligations. The undersigned further agrees that all transactions and Contracts
entered into after such notification shall be subject to the modifications.
Under no circumstances may a modification be made by the undersigned without
your written consent. To the extent this agreement is inconsistent with any
other agreement between you and the undersigned, the provisions of this
agreement shall govern. Your failure to insist at any time upon compliance with
this agreement or with any of its terms, or any continued course of such conduct
on your part shall not constitute or be considered a waiver by you of any of
your rights.

 

16.  Severability

If any provision of this agreement is or becomes inconsistent with any
applicable present or future law, rule or regulation, that provision will be
deemed modified or, if necessary, rescinded in order to comply with the relevant
law, rule or regulation. All other provisions of this agreement will continue
and remain in provisions of this agreement will continue and remain in full
force and effect. To the extent that this agreement is not enforceable as to any
Contract, this agreement shall remain in full force and effect and be
enforceable in accordance with its terms as to all other Contracts.

 

17.  Applicable law; Enforceability

THIS AGREEMENT, ITS ENFORCEMENT, ANY CONTRACT AND ANY DISPUTE BETWEEN US,
WHETHER ARISING OUT OF OR RELATING TO THE UNDERSIGNED’S ACCOUNTS OR OTHERWISE,
SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCLUDING ITS CONFLICT OF
LAW RULES; and its provisions shall be continuous, shall cover individually and
collectively all accounts which the undersigned may open or reopen with you, and
shall inure to the benefit of your present organization and any successor
organization, irrespective of any change or changes at any time in the personnel
thereof, for any cause whatsoever, and of the assigns of your present
organization or any successor organization, and shall be binding upon the
undersigned, and/or the estate, executors, administrators, trustees, agents,
officers, directors and assigns of the undersigned.

 

18.  Lending of securities

Within the limits of applicable law and regulation, until you receive written
notice of revocation from the undersigned, you are hereby authorized to lend, to
yourselves as brokers or to others, any securities held by you on margin in your
possession or control together with all attendant rights of ownership (including
the right to vote the securities).

 

19.  Extraordinary events

The undersigned agrees that you will not be liable for any loss caused, directly
or indirectly, by government restrictions, exchange or market rulings,
suspension of trading, war (whether declared or undeclared), terrorist acts,
insurrection, riots, fires, flooding, strikes, failure of utility services,
accidents, adverse weather or other events of nature, including but not limited
to earthquakes, hurricanes and tornadoes, or other conditions beyond your
control. In the event that any communications network, data processing system,
or computer system you use or used by the undersigned, whether you own it or
not, is rendered inoperable, you will not be liable to the undersigned for any
loss, liability, claim, damage or expense resulting, either directly or
indirectly, therefrom.

 

20.  Limitation of liability

You shall not be liable in connection with the execution, clearing, handling,
purchasing or selling of securities, commodities or other property, or other
action, except for gross negligence or willful misconduct on your part.

 

21.  Costs of collection

To the extent permitted by the laws of the State of New York, the reasonable
costs and expenses of collection of any debit balance and any unpaid deficiency
in the accounts of the undersigned with you, including but not limited to
attorneys’ fees incurred and payable or paid by you, shall be payable to you by
the undersigned.

 

22.  Representations and warranties

The undersigned hereby represents and warrants as of the date hereof, which
representations and warranties will be deemed repeated on each date on which a
transaction or Contract is effected for the undersigned’s account, that:

 

a.     The undersigned will at all times maintain such securities and other
property in the accounts of the undersigned for margin purposes, as required by
you from time to time in your sole discretion;

 

b.     The undersigned is of legal age and is not an employee of any exchange,
or of any corporation of which any exchange owns a majority of the capital
stock, or of a member of any exchange, or of a member firm or member corporation
registered on any exchange, or of a bank, trust company, insurance company or of
any corporation, firm or individual engaged in the business of dealing, either
as broker or as principal, in securities, bills of exchange, acceptances or
other forms of commercial paper;

 

c.     No other party has an interest in the account or accounts of the
undersigned with you;

 

d.     Except as noted below, the undersigned is not an affiliate (as defined in
Rule 144(a)(1) under the Securities Act of 1933) of the issuer of any security
held in the undersigned’s account and undertakes to inform you of any changes
thereof;

 

e.     It has full power and authority to execute and deliver each Contract and
to perform and observe the provisions thereof;

 

f.      The execution, delivery and performance of each Contract either have
been or will be, prior to entering into each Contract, duly authorized by all
necessary corporate action and do not contravene any requirement of law or any
contractual restriction or agreement binding on or affecting the undersigned or
its assets;

 

4

--------------------------------------------------------------------------------


 

g.     Each Contract has been or will be at the time it is entered into duly
properly executed and delivered by it and constitutes and will constitute a
legal, valid and binding obligation enforceable in accordance with its terms;

 

h.     Since the date of its most recent audited or unaudited financial
statements, there has been no material adverse change in the business, financial
condition, results or operations or prospects of the undersigned; and

 

i.      It owns Collateral assigned and to be assigned to you under each
Contract, free and clear of any lien, claims, encumbrances and transfer
restrictions, and upon delivery of the Collateral to you or upon the filing of
appropriate financing statements, you will have, as security for the Obligations
of the undersigned, a perfected first priority security interest. No further
filings or recordings with any governmental body, agency or official are
necessary to create or perfect the security interest in the Collateral.

 

23.  Acknowledgements

The undersigned hereby acknowledges that:

 

a.     The undersigned has received, and agrees to bound by, your Credit Charge
and Margin Information disclosure statement, which is incorporated herein by
reference. Debit balances of the accounts of the undersigned shall be charged
with interest, in accordance with the methods described in such statement, and
with such other charges as you may impose to cover your facilities and extra
services. Any interest charged on debit balances which is not paid at the close
of an interest period will be added to the opening balance for the next interest
period;

 

b.     The securities in the undersigned’s margin account may be loaned to you
or loaned out to others; and

 

c.     The undersigned has received a copy of this agreement.

 

Notice: This agreement contains a pre-dispute arbitration clause in paragraphs
12, 13, and 17.

 

 

/s/ Bruce R. Wright

Signature (Primary Account Holder)

 

 

Signature (Secondary Account Holder, if Joint Account)

 

December 16, 2004

Date

 

5

--------------------------------------------------------------------------------


Morgan Stanley

Private Wealth Management

 

 

Credit Charge and Margin Information

 

We wish to inform you of certain procedures regarding interest charges on credit
extended for the financing of margin and other securities transactions.

 

Interest charges and determination of debit balance

Interest will be charged on the net debit balance in your account, which is
comprised of all credit extended to or maintained for your account by us for the
purpose of purchasing, carrying or trading in any security or otherwise.
Extension or maintenance of credit is governed by, and loan value is based on
Regulation T of the Board of Governors of the Federal Reserve System and any
exchange or self-regulatory agency to whose jurisdiction we are subject. Each
extension of credit creates or increases the debit balance upon which interest
is charged. Interest will be computed on the actual daily net debit balance in
your account during the interest period. For each separate account that you
maintain with us, the net debit balance is calculated by combining any debit
balances in cash and margin accounts, while deducting any free credit balance in
the accounts. Free credit balances exclude proceeds from sales of securities not
custodied in the account, or where the securities received are not in negotiable
form (e.g., shares deposited are not in street name form). The net debit
calculation excludes any credit balance in a short sale account, as these funds
are used to obtain securities for delivery against short sales, notwithstanding
the fact that the customer may be long the same securities in his margin account
(i.e., short against the box).

 

Interest rate

The annual rate of interest charged on your actual daily net balance consists of
the Base Rate as we determine, plus a percentage, as outlined below. The daily
determination of the Base Rate is at our sole discretion and may be affected by
such rates as those published by The Wall Street Journal, The New York Times and
other sources recognized in the industry to be reliable indications of
comparable rates for such loans.

 

On actual daily net debit balances of

 

Percentage added to the Base Rate

 

$0-$99,999.99

 

2 1/2

%

$100,000 and over

 

1 3/4

%

 

Any change in our Base Rate will result in corresponding change in the interest
rate charged in your account, which change will be made without notice to you.
However, should we find it necessary to increase the interest rate for any other
reason, you will be given at least thirty days’ written notice prior to such
change. The percentages added to our Base Rate may be varied in individual
situations at our discretion. Each affected customer will receive prior
notification thereof.

 

What your monthly statement will show

Your monthly statement will show all debit and credit entries for the period and
the dates of such entries, the opening and closing interest balances for the
period, the beginning and ending dates of the interest period(s), the annual
rate(s) of interest charged for each different annual rate, the actual debit
balance upon which interest is computed, and the total interest charged for any
period during which interest is charged. Your actual net debit balance includes
interest charged to your account from prior interest periods which you have not
paid.

 

The method of computing interest

To compute daily interest, use the formula:

 

Actual Daily Net Debit Balance x Daily Interest Rate

 

360

 

 

Interest, which is calculated daily and usually posted on the first business day
of the following month, is reflected in the monthly statement of account. You
should retain the previous monthly statement in order to verify the amount of
interest payable on your account.

 

Mark to the market

Where the aggregate market value of short positions increases, the balance in
the short account will be increased accordingly by crediting that account and
debiting the margin account. Such entries, which are processed periodically and
commonly referred to as “mark to the market,” affect the balance in the margin
account which is used for computing interest charges. Should the aggregate
market value of the short positions later decrease, we would mark the account to
the market to reflect the decrease.

 

Other charges

Separate interest charges may be made and debit balances can arise from payments
we make to you before the regular settlement date, or from your failure to pay
for

 

6

--------------------------------------------------------------------------------


 

securities purchased in either a cash or margin account by settlement date.

 

Liens, additional collateral and general policies

On all securities which this firm or any affiliate has or at any time may hold
or carry for you (either individually or jointly with others) or which may be
deposited with us for any purpose, including safe-keeping, we, as a pledgee,
have a general lien for the discharge of all your obligations to Morgan Stanley
& Co. Incorporated (“Morgan Stanley”), however arising, irrespective of the
number of accounts you maintain with Morgan Stanley or its affiliates. You will
be required to deposit collateral in accordance with the Rules and Regulations
of the Federal Reserve System, the New York Stock Exchange, Inc., or any other
regulatory agency under whose jurisdiction we fall. Morgan Stanley has
established “house” margin policies which generally require the maintenance of
equity in your account above that required by applicable rules.

 

Accordingly, Morgan Stanley may, but need not, require you to deposit additional
collateral as Morgan Stanley, in its sole discretion, determines is needed as
security for your obligations to Morgan Stanley. In determining whether to
require additional collateral, Morgan Stanley reviews each account individually
and considers factors such as, but not limited to, marketability and volatility
in relations to securities held, concentrations in particular issues, current
market conditions, frequency of activity, size of account and length of time the
account has been open. Although in your monthly statement Morgan Stanley may
base the value of certain securities on pricing information supplied by outside
pricing services,(1) Morgan Stanley reserves the right in its sole discretion to
value your securities at any time and without prior notice by reference to
prices that reflect current market conditions obtained directly from our trading
desks which deal in the securities, or from other sources. Please consult your
broker for additional information regarding Morgan Stanley’s margin policies.

 

How to compute interest

The following example is presented for the purpose of illustrating the method by
which interest is computed using the actual daily net debit balance for the
interest period.

 

Opening Balance: $10,000

 

From

 

To

 

Interest Balance

 

Effective Rate

 

Daily Interest

 

Number of days

 

Total Interest

 

7/1

 

7/29

 

$

10,000

 

5.500

%

1.528

 

29

 

$

44.31

 

7/30

 

7/30

 

$

5,000 credit

 

0.00

%

0.000

 

1

 

$

0.00

 

7/31

 

7/31

 

$

100,000

 

4.750

%

13.19

 

1

 

$

13.19

 

 

Closing Balance: $100,000

 

Total credit interest for period:
$0.00                                              Total debit interest for
period: $57.50

 

1. Morgan Stanley considers these services reliable, but we do not represent
that they are accurate, complete or timely and we are not responsible for any
inaccuracies or errors in the pricing service reports.

 

7

--------------------------------------------------------------------------------


 

Morgan Stanley

Private Wealth Management

 

 

Margin Disclosure Document

 

Morgan Stanley is required to furnish this document to non-institutional
accounts(1) to provide some basic facts about purchasing securities on margin,
and to describe the risks involved with trading securities in a margin account.
You should carefully review this document and the margin agreement governing
your account.(2) If you have any questions, please consult with your account
representative.

 

--------------------------------------------------------------------------------

1                  Non-institutional accounts are defined as other than: (1) a
bank, savings and loan association, insurance company, or registered investment
company; (2) an investment adviser registered either with the SEC under Section
203 of the Investment Advisers Act of 1940 or with a state securities commission
(or agency or office performing similar functions); or (3) any other entity
(whether a natural person, corporation, partnership, trust, or otherwise) with
total assets of at least $50 million. If you do not meet this definition, Morgan
Stanley is not required to send this notice to you.

 

2                  In the event of any conflict between this document and any
agreements that you have with Morgan Stanley, the latter will govern.

 

When you purchase securities, you may pay for the securities in full or you may
borrow part of the purchase price from us. If you choose to borrow funds from
Morgan Stanley, you will open a margin account with us. The securities in your
account are the Firm’s collateral for the loan to you. If the securities in your
account decline in value, so does the value of the collateral supporting your
loan. As a result, the Firm can take action such as issuing a margin call and/or
selling securities or other assets in any of your accounts held with the Firm in
order to maintain the required equity in the account.

 

It is important that you fully understand the risks involved in trading
securities on margin. These risks include, but are not limited to, the
following:

 

•          You can lose more funds than you deposit in the margin account.
A decline in the value of securities that are purchased on margin may require
you to provide additional funds to the Firm to avoid the forced sale of those
securities or other securities or assets in your account(s).

•          The Firm can force the sale of securities or other assets in your
account(s).
If the equity in your account falls below the maintenance margin requirements or
the Firm’s higher ‘house” requirements, the Firm can sell the securities or
other assets in any of your accounts held at the Firm to cover the margin
deficiency. You also will be responsible for any short fall in the account after
such a sale.

•          The Firm can sell your securities or other assets without contacting
you.
While Morgan Stanley may attempt to notify you of margin calls, we are not
required to do so. Furthermore, even if we contacted you and provided a specific
date by which you can meet a margin call, we can still take necessary steps to
protect our financial interests, including immediately selling the securities
without notice to you.

•          You are not entitled to choose which securities or other assets in
your account(s) are liquidated or sold to meet a margin call.
Because the securities are collateral for the margin loan, the Firm has the
right to decide which securities to sell in order to protect its interests.

•          The Firm can increase its “house” maintenance margin requirements at
any time and is not required to provide you advance written notice.
These changes in Firm policy often take effect immediately and may result in the
issuance of a maintenance margin call. Your failure to satisfy the call may
require us to liquidate or sell securities in your account(s).

•          You are not entitled to an extension of time on a margin call.
While an extension of time to meet margin requirements may be available to you
under certain conditions, you do not have a right to the extension.

Morgan Stanely is a service mark of Morgan Stanely Dean Winer & Co. Services are
offered through Morgan Stanely & Co. Incorporated, member SIPC.

 

--------------------------------------------------------------------------------


 

Morgan Stanley

 

 

 

December 1, 2004

 

 

 

Lee Adair

Ultratech Inc.

3050 Zanker Road

San Jose, CA 95134-2126

 

Re:          Ultratech Inc Margin Account

                Account #81836

 

Dear Lee:

 

The following margin fee will be charged to your new brokerage account:

 

Federal Funds Open Rate + 100 basis points

 

 

The Margin Agreement that will need to be signed in conjunction with opening the
margin account describes in detail the interest calculation methodology and the
terms governing any extension of credit. If you have any questions, please do
not hesitate to call me at 415/576-2016.

 

Sincerely,

 

 

/s/ Scott Waxman

Scott Waxman

Managing Director

Morgan Stanley

 

 

--------------------------------------------------------------------------------


 

Private Wealth Management

 

555 California Street

 

Suite 2200

 

San Francisco, CA 94195

 

Morgan Stanley

 

 

 

December 23, 2004

 

 

 

Ulltratech Inc.

Attn: Doug Gips

3050 Zanker Road

San Jose, CA 95134

 

Dear Doug:

 

Securities held in account 14-A045D that are consistent with Ultratech, Inc.’s
Investment Policy dated January 14, 2004 can be margined for up to seventy-five
percent of its face value.

 

Please feel free to contact me with any questions.

 

Sincerely,

 

 

/s/ Scott Waxman

Scott Waxman

Managing Director

 

--------------------------------------------------------------------------------